Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”), dated June 7, 2010, is by
and between YouBlast Global, Inc., a Delaware corporation (“Company”), and John
Thomas Bridge & Opportunity Fund, L.P., a Delaware limited partnership, (the
“Holder”).


W I T N E S S E T H:


WHEREAS, the Holder has purchased a principal amount of $250,000 debentures
(“Debenture”) and as additional consideration for the purchase of the Debenture,
has been issued a warrant to purchase up to 2,000,000 shares of Company common
stock (“Warrant”) pursuant to the securities purchase agreement dated the date
hereof to which this is Appendix III (“Purchase Agreement”); and


WHEREAS, the Company has agreed to grant certain Registration Rights
(hereinafter defined) to the Holder regarding the resale of the Debenture Shares
(when and if issued) as well as the resale of the Warrant Shares, each of which
is defined in the Purchase Agreement (“Registrable Securities”), provided such
securities shall no longer be considered Registrable Securities if such
securities may be sold under Rule 144 promulgated under the Securities Act of
1933, as amended.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


ARTICLE ONE
Registration Rights Agreement


SECTION 1.1  Registration Rights Available.  The Company agrees to provide the
Holder with the following registration rights with respect to the resale of the
Registrable Securities and any other securities issued or issuable at any time
or from time to time in respect of the Shares upon a stock split, stock
dividend, recapitalization or other similar event involving the Company
(collectively, the “Securities”): unlimited rights to register on a “piggyback”
basis in a registration of the issuance or resale of Company securities pursuant
to a registration statement filed with the SEC, subject to the provisions of
this Agreement.


SECTION 1.2  Piggyback Registration.  With respect to Holder’s right to
piggyback on a registration of the Company securities pursuant to Section 1.1,
the parties agree as follows:


(a)           Pursuant to Section 1.1, the Company will (i) promptly give to the
Holder written notice of any registration of the issuance or resale of Company
securities pursuant to a registration statement filed with the SEC; and (ii)
include in such registration (and related qualification under blue sky laws or
other compliance), all the Securities specified in Holder’s written request or
requests, mailed in accordance with Section 3.8 herein within 30 days after the
date of such written notice from the Company.  The Company shall use
commercially reasonable efforts to have the registration statement declared
effective as soon as practicable.  In the event that the Company is unable to
register for resale under Rule 415 all of the Registrable Securities on the
registration statement that it has agreed to include pursuant to Section 1.1 due
to limits imposed by the SEC’s interpretation of Rule 415, then the Company
shall be obligated to include in such registration statement (as withdrawn and
refiled if necessary to comply with Rule 415) only such limited portion of the
Registrable Securities as the SEC shall permit.  Any exclusion of Registrable
Securities shall be made pro rata among the holders of securities in such
registration statement. The Company shall prepare, and, as soon as practicable
but in no event later than six months after the previous effective date of the
registration statement that required the Company to reduce the number of
Registrable Securities as a  result of the SEC’s interpretation of Rule 415,
file with the SEC an additional registration statement on Form S-1 (or Form S-3,
if applicable) covering the resale of all of the Registrable Securities not
previously registered in a registration statement or a preceding additional
registration statement as the case may be.  To the extent the SEC does not
permit the aforesaid Registrable Securities to be registered on an additional
registration statement, the Company shall file additional registration
statements successively trying to register on each such additional registration
statement the maximum number of remaining Registrable Securities until the
resale of the remaining Registrable Securities have been registered with the
SEC.
 
 
1

--------------------------------------------------------------------------------

 


(b)           The right of Holder to registration pursuant to a firm commitment
public offering shall be conditioned upon Holder’s participation in such
underwriting, and the inclusion of the Securities in the underwriting shall be
limited to the extent provided herein.  The Holder and all other holders
proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the managing underwriter selected for such underwriting by the
Company.  Notwithstanding any other provision of this Agreement, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit some or all of
the Securities that may be included in the registration and underwriting as
follows: the number of Securities that may be included in the registration and
underwriting by the Holder shall be determined by multiplying the number of
shares of Securities of all selling shareholders of the Company which the
managing underwriter is willing to include in such registration and
underwriting, times a fraction, the numerator of which is the number of
Securities requested to be included in such registration and underwriting by the
Holder, and the denominator of which is the total number of Securities which all
selling shareholders of the Company have requested to have included in such
registration and underwriting.  To facilitate the allocation of shares in
accordance with the above provisions, the Company may round the number of shares
allocable to any such person to the nearest 100 shares.  If the Holder
disapproves of the terms of any such underwriting, it may elect to withdraw
therefrom by written notice to the Company and the managing underwriter,
delivered not less than seven days before the effective date.  Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration, and shall not be transferred in a public distribution prior to 120
days after the effective date of the registration statement relating thereto, or
such other shorter period of time as the underwriters may require.


(c)           The Holder hereby acknowledges that this Agreement does not relate
nor give Holder any rights to register his Shares on a registration statement
filed with the SEC on Form S-8 or Form S-4


(d)           Notwithstanding the above, the Company is only required to
register the resale of Additional Shares and Anti-Dilution Shares pursuant to
this Agreement when and if such shares are issued.


SECTION 1.3  Registration Procedure.  With respect to each Registration Right,
the following provisions shall apply:


(a)           The Holder shall be obligated to furnish to the Company and the
underwriters (if any) such information regarding the Securities and the proposed
manner of distribution of the Securities as the Company and the underwriters (if
any) may request in writing and as shall be required in connection with any
registration, qualification or compliance referred to herein and shall otherwise
cooperate with the Company and the underwriters (if any) in connection with such
registration, qualification or compliance.


(b)           With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Restricted Securities (used herein as defined in Rule 144 under the Securities
Act) to the public without registration, the Company agrees to use its best
lawful efforts to:
 
 
2

--------------------------------------------------------------------------------

 

 
(i)           Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times during
which the Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (“Exchange Act”);


(ii)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at all times during which the Company is subject to such reporting
requirements); and


(iii)           So long as the Holder owns any Restricted Securities, to furnish
to the Holder forthwith upon request a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144 and with regard
to the Securities Act and the Exchange Act (at all times during which the
Company is subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
of the Company and other information in the possession of or reasonably
obtainable by the Company as the Holder may reasonably request in availing
themselves of any rule or regulation of the Commission allowing the Holder to
sell any such securities without registration.


(c)           The Company agrees that it will furnish to the Holder such number
of prospectuses, offering circulars or other documents incident to any
registration, qualification or compliance referred to herein as provided or, if
not otherwise provided, as the Holder from time to time may reasonably request.


(d)           All expenses (except for any underwriting and selling discounts
and commissions and legal fees for Holder’s attorneys) of any registrations
permitted pursuant to this Agreement and of all other offerings by the Company
(including, but not limited to, the expenses of any qualifications under the
blue-sky or other state securities laws and compliance with governmental
requirements of preparing and filing any post-effective amendments required for
the lawful distribution of the Securities to the public in connection with such
registration, of supplying prospectuses, offering circulars or other documents)
will be paid by the Company.


(e)           In connection with the preparation and filing of a registration
statement under the Securities Act pursuant to this Agreement, the Company will
give the Holder, its counsel and accountants, the opportunity to participate in
the preparation of such registration statement, each prospectus included therein
or filed with the Commission, and each amendment thereof or supplement thereto,
and will give each of them such access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary to conduct a reasonable investigation within the meaning of
the Securities Act.


ARTICLE TWO
Indemnification


SECTION 2.1  Indemnification by the Company.  In the event of any registration
of the Securities of the Company under the Securities Act, the Company agrees to
indemnity and hold harmless the Holder and each other person who participates as
an underwriter in the offering or sale of such securities against any and all
claims, demands, losses, costs, expenses, obligations, liabilities, joint or
several, damages, recoveries and deficiencies, including interest, penalties and
attorneys' fees (collectively, “Claims”), to which the Holder or underwriter may
become subject under the Securities Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based on any untrue statement or alleged untrue statement of
any material fact contained in any registration statement under which Holder’s
Securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse the Holder’s and each
such underwriter for any legal or any other expenses reasonably incurred by them
in connection with investigating or defending any such Claim (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Claim (or action or proceeding in
respect thereof) or expense arises out of or is based on an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance on and in conformity
with written information furnished to the Company through an instrument duly
executed by the Holder’s specifically stating that it is for use in the
preparation thereof.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holder’s or any such
underwriter and shall survive the transfer of the Securities by the Holder.
 
 
3

--------------------------------------------------------------------------------

 

 
SECTION 2.2  Indemnification by the Holder.  The Company may require, as a
condition to including the Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the Holder, to indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 2.1) the Company, each
director of the Company, each officer of the Company and each other person, if
any, who controls the Company, within the meaning of the Securities Act, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus contained therein,
or any amendment or supplement thereto, if such statement or alleged statement
or omission or alleged omission was made in reliance on and in conformity with
written information furnished to the Company through an instrument duly executed
by the Holder specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.  Notwithstanding the foregoing, the maximum
liability hereunder which any holder shall be required to suffer shall be
limited to the net proceeds to such Holder from the Registrable Securities sold
by such Holder in the offering.  Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of the Securities by the Holder.


SECTION 2.3  Notices of Claims, etc.  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
Claim referred to in this Article Two, such indemnified party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action, provided that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article Two, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice.  In case any such action is brought against an indemnifying
party, unless in such indemnified party's reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such Claim, the indemnifying party shall be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation.  No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such Claim.


 
4

--------------------------------------------------------------------------------

 


ARTICLE THREE
Miscellaneous


SECTION 3.1  Consent to Amendments.  Except as otherwise expressly provided
herein, the provisions of this Agreement may be amended or waived only by the
written agreement of the Company and the Holders owning 75% of the Registrable
Securities then owned by Holders and shall be effective only to the extent
specifically set forth in such writing.


SECTION 3.2  Term of the Agreement.  This Agreement shall terminate with respect
to the Holder on the earlier to occur of (i) all of the Registrable Securities
having been registered as provided in Article One or (ii) March 31, 2013.


SECTION 3.3  Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto are transferable and will bind and inure to the
benefit of the respective successors and assigns of the parties hereto, but only
if so expressed in writing.


SECTION 3.4  Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


SECTION 3.5  Delays or Omissions.  No failure to exercise or delay in the
exercise of any right, power or remedy accruing to the Holder on any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy nor shall it be construed to be a waiver of any such breach or
default.


SECTION 3.6  Remedies Cumulative.  All remedies under this Agreement, or by law
or otherwise afforded to any party hereto shall be cumulative and not
alterative.


SECTION 3.7  Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.  Unless clearly denoted otherwise, any reference to Articles or
Sections contained herein shall be to the Articles or Sections of this
Agreement.


SECTION 3.8  Notices.  Any notices required or permitted to be sent hereunder
shall be delivered personally or mailed, certified mail, return receipt
requested, to the following addresses, and shall be deemed to have been received
on the day of personal delivery or within three business days after deposit in
the mail, postage prepaid:


If to the Company, to:                       YouBlast Global, Inc.
81 Greene St, 4th Fl.
New York, NY 10012
phone: 212-343-9200
fax: 212-343-8897
Attention: Philmore Anderson, IV
 
 
5

--------------------------------------------------------------------------------

 

 
If to Holder, to:                   John Thomas Bridge & Opportunity Fund, L.P.
3 Riverway, Suite 1800
Houston, TX  77056


SECTION 3.9  Governing Law.  The validity, meaning and effect of this Agreement
shall be determined in accordance with the laws of the State of Texas applicable
to contracts made and to be performed in that state.


SECTION 3.10  Final Agreement.  This Agreement, together with those documents
expressly referred to herein, constitutes the final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.


SECTION 3.11  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.






[remainder of page intentionally left blank]

 
6

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement as of the date first set forth
above.
 
 

 
COMPANY:
 
YouBlast Global, Inc.
           
By:
/s/ Philmore Anderson IV       Name: Philmore Anderson IV
Title: CEO
      T          

 

 
HOLDER:

 
John Thomas Bridge & Opportunity Fund, L.P.
           
By:
/s/ George R. Jarkesy, Jr.       George R. Jarkesy, Jr.
Title: Managing Member of the General Partner
                 

 
 
7

 




 





